FILED
                            NOT FOR PUBLICATION
                                                                           APR 12 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

JINGGUI JIANG,                                   No. 13-73657

              Petitioner,                        Agency No. A097-150-343

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 8, 2016**
                               Pasadena, California

Before: SILVERMAN and GRABER, Circuit Judges, and DORSEY,*** District
Judge.

      Petitioner Jinggui Jiang seeks review of the Board of Immigration Appeals’

("BIA") denial of his appeal from the immigration judge’s denial of his motion to




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Jennifer A. Dorsey, United States District Judge for the
District of Nevada, sitting by designation.
reopen. Reviewing for abuse of discretion, Toor v. Lynch, 789 F.3d 1055, 1059

(9th Cir. 2015), we deny the petition.

      Although the BIA held that the motion to reopen failed because Petitioner

alleged a change in personal conditions and because Petitioner failed to attach

copies of country reports, the BIA also took administrative notice of the 2004

Country Report and held, in the alternative, that Petitioner had not shown a

material change in country conditions for Christians in China. Substantial

evidence supports the BIA’s alternative determination. See Mutuku v. Holder, 600
F.3d 1210, 1213 (9th Cir. 2010) ("We review factual findings regarding changed

country conditions for substantial evidence."). The BIA found that the recent

reports of persecution of Christians were not materially worse than the description

of persecution of Christians in the 2004 Country Report. We have carefully

reviewed the record on appeal, and we conclude that the record does not compel

the contrary conclusion.

      In Chandra v. Holder, 751 F.3d 1034 (9th Cir. 2014), we held that a change

in personal circumstances might well inform a claim of changed country

conditions. However, Chandra does not help Petitioner because substantial

evidence supports the BIA’s finding that country conditions in China have not

materially changed during the relevant time period.



                                          2
      To the extent that the BIA declined to take administrative notice of the

2005–2008 Country Reports, the BIA did not abuse its discretion because those

reports contained information similar to later reports, which the BIA did consider.

See Castillo-Villagra v. INS, 972 F.2d 1017, 1028 (9th Cir. 1992) (holding that we

review for abuse of discretion the BIA’s decision not to take administrative notice).

      Petition DENIED.




                                          3